Name: 2008/650/EC: Commission Decision of 30 July 2008 amending Council Directive 82/894/EEC on the notification of animal diseases within the Community to include certain diseases in the list of notifiable diseases and to delete porcine enterovirus encephalomyelitis from that list (notified under document number C(2008) 3943) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: information and information processing;  agricultural activity;  agricultural policy
 Date Published: 2008-08-08

 8.8.2008 EN Official Journal of the European Union L 213/42 COMMISSION DECISION of 30 July 2008 amending Council Directive 82/894/EEC on the notification of animal diseases within the Community to include certain diseases in the list of notifiable diseases and to delete porcine enterovirus encephalomyelitis from that list (notified under document number C(2008) 3943) (Text with EEA relevance) (2008/650/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 82/894/EEC of 21 December 1982 on the notification of animal diseases within the Community (1), and in particular Article 5(2) thereof, Whereas: (1) Directive 82/894/EEC on the notification of animal diseases within the Community lays down the criteria for the notification of those animal diseases, the occurrence of which must be notified by the affected Member State to the Commission and to the other Member States. (2) Prompt notification and information on the occurrence of these diseases within the Community is vital for controlling these diseases, as well as for the movement of and trade in live animals and animal products. (3) In accordance with Council Directive 2006/88/EC of 24 October 2006 on animal health requirements for aquaculture animals and products thereof, and on the prevention and control of certain diseases in aquatic animals (2), Member States shall, in certain cases, notify the confirmation of the aquaculture animal diseases listed in Annex IV to that Directive. (4) Annex I to Directive 82/894/EEC, listing the diseases the occurrence of which must be notified to the Commission and other Member States, includes in relation to diseases affecting fish only infectious haematopoietic necrosis, infectious salmon anaemia and viral haemorrhagic septicaemia. (5) According to Annex IV of Directive 2006/88/EC, Epizootic haematopoietic necrosis, epizootic ulcerative syndrome, infection with Bonamia exitiosa, infection with Bonamia ostreae, infection with Marteilia refringens, infection with Microcytos mackini, infection with Perkinsus marinus, Koi herpes virus disease, Taura syndrome, White spot disease and Yellowhead disease are also defined as notifiable diseases. (6) It is therefore necessary to add these diseases to Annex I of Directive 82/894/EEC and to adapt Annex II of that Council Directive to take into account certain particulars relating to aquaculture animals. (7) Council Directive 2002/60/EC (3) deleted Teschen disease (porcine enterovirus encephalomyelitis) from the list of diseases laid down in Annex I to Council Directive 92/119/EEC (4) and thereby this disease is no longer compulsorily notifiable to the Member States competent authorities. (8) It is therefore appropriate to delete this disease from the list of diseases in Annex I of Directive 82/894/EEC. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annexes I and II to Directive 82/894/EEC are replaced by the text in the Annex to this Decision. Article 2 This Decision shall apply from 1 August 2008. Article 3 This Decision is addressed to the Member States. Done at Brussels, 30 July 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 378, 31.12.1982, p. 58. Directive as last amended by Commission Decision 2004/216/EC (OJ L 67, 5.3.2004, p. 27). (2) OJ L 328, 24.11.2006, p. 14. Directive as amended by Commission Directive 2008/53/EC (OJ L 117, 1.5.2008, p. 27). (3) OJ L 192, 20.7.2002, p. 27. Directive as last amended by Commission Decision 2007/729/EC (OJ L 294, 13.11.2007, p. 26). (4) OJ L 62, 15.3.1993, p. 69. Directive as last amended by Commission Directive 2007/10/EC (OJ L 63, 1.3.2007, p. 24). ANNEX ANNEX I Diseases which are subject to notification A. Diseases of terrestrial animals African horse sickness African swine fever Avian influenza Bluetongue Bovine spongiform encephalopathy Classical swine fever Contagious bovine pleuropneumonia Dourine Equine encephalomyelitis (of all types, including Venezuelan equine encephalomyelitis) Equine infectious anaemia Foot-and-mouth disease Glanders Lumpy skin disease Newcastle disease Peste des petits ruminants Rift Valley fever Rinderpest (cattle plague) Sheep and goat pox (Capripox) Small hive beetle (Aethina tumida) Swine vesicular disease Tropilaelaps mite Vesicular stomatitis B. Aquatic diseases Epizootic haematopoietic necrosis Epizootic ulcerative syndrome Viral haemorrhagic septicaemia White spot disease Yellowhead disease Taura syndrome Infectious haematopoietic necrosis Infectious salmon anaemia Infection with Perkinsus marinus Infection with Microcytos mackini Infection with Marteilia refringens Infection with Bonamia ostreae Infection with Bonamia exitiosa Koi herpes virus disease ANNEX II A. Information to be given under the notification required by Articles 3 and 4 in relation to primary and secondary outbreaks of the diseases listed in paragraphs A and B of Annex I: 1. Date of dispatch; 2. Time of dispatch; 3. Country of origin; 4. Name of disease and type of virus, where appropriate; 5. Serial number of outbreak; 6. Type of outbreak; 7. Reference number of outbreak linked to this outbreak; 8. Region and geographical location of the holding; 9. Other region affected by restrictions; 10. Date of confirmation; 11. Date of suspicion; 12. Date of estimation of first infection; 13. Origin of disease; 14. Control measures taken; 15. Number of susceptible animals on premises (a) cattle, (b) pigs, (c) sheep, (d) goats, (e) poultry, (f) equidae, (g) in the case of diseases of aquaculture animals the weight or the number Ã  1 000 of susceptible animals must be given (h) wild species, (i) in the case of diseases of bees the number of susceptible hives must be given; 16. Number of animals clinically affected on premises (a) cattle, (b) pigs, (c) sheep, (d) goats, (e) poultry, (f) equidae, (g) in the case of diseases of aquaculture animals the weight or the number Ã  1 000 of clinically affected animals must be given, (h) wild species, (i) in the case of diseases of bees the number of clinically affected hives must be given; 17. Number of animals that have died on premises (a) cattle, (b) pigs, (c) sheep, (d) goats, (e) poultry, (f) equidae, (g) in the case of diseases of aquaculture animals the weight or the number Ã  1 000 of animals that have died in the premises must be given, (h) wild species; 18. Number of stock slaughtered (a) cattle, (b) pigs, (c) sheep, (d) goats,(e) poultry, (f) equidae, (g) in the case of diseases of aquaculture animals, where applicable (only for crustaceans and fish) the weight or the number Ã  1 000 of animals that have been slaughtered must be given, (h) wild species; 19. Number of carcasses destroyed (a) cattle, (b) pigs, (c) sheep, (d) goats, (e) poultry, (f) equidae, (g) in the case of diseases of aquaculture animals, where applicable, the weight or number Ã  1 000 of animals that have been removed and disposed of must be given, (h) wild species, (i) in the case of diseases of bees the number of destroyed hives must be given; 20. (Estimated) date of completion of killing (where applicable); 21. (Estimated) date of completion of destruction (where applicable). B. In the case of swine fever the additional information: 1. Distance from nearest pig holding; 2. Number and type (breeding, fattening and piglets (1) of pigs on the infected premises); 3. Number and type of pigs (breeding, fattening and piglets (1) clinically affected on the infected premises); 4. Method of diagnosis; 5. If not on premises then whether confirmed in a slaughterhouse or in a means of transport; 6. Confirmation of primary cases (2) in feral pigs. C. In the case of diseases of aquaculture animals as listed in paragraph B of Annex I:  confirmation of any outbreak of exotic diseases and of outbreaks of non-exotic diseases in previously disease-free Member States, zones or compartments as defined in Directive 2006/88/EC must be notified as primary outbreaks. The name and description of the zone or compartment must be included in the free text,  other outbreaks than those mentioned in the paragraph above are to be considered as secondary outbreaks, in accordance with Article 4(1) of this Directive,  secondary outbreaks of diseases of aquaculture animals shall be notified on a monthly basis. (1) Animals under approximately three months old. (2) A primary case of swine fever in feral pigs means those cases occurring in free areas, i.e. outside of restricted areas for classical swine fever in feral pigs.